GOSHORN, Judge.
Diane Lynn Meckel appeals her convictions for possession of cocaine, possession of drug paraphernalia and possession of an open container (of alcohol) after entering a plea of no contest and reserving the right to appeal the denial of her motion to suppress. While we find no merit to Meckel’s claim that she was unlawfully detained, nor to her objection to the imposition of costs without notice,1 there is one aspect of Meckel’s sentence which requires remand.
Meckel was placed on three years’ concurrent probation for each of the three charges. Two of the charges, possession of drug paraphernalia and possession of an open container, are misdemeanors,2 and thus punishable by terms of imprisonment not to exceed one year. § 775.082(4)(a), Fla.Stat. (1987). A probationary term may not exceed the maximum sentence prescribed for the offense, unless expressly provided by law. Johnson v. State, 519 So.2d 724 (Fla. 2d DCA 1988); Green v. State, 392 So.2d 333 (Fla. 2d DCA 1981). Because the probationary terms imposed for the misdemeanor convictions exceed one year, the sentences are illegal and require correction.
REMANDED for correction of sentence.
DANIEL, C.J., and COBB, J., concur.

. Her objection is without merit because the imposition of costs was a part of her plea agreement.


. Possession of drug paraphernalia in violation of section 893.147, Florida Statutes (1987) is designated a misdemeanor of the first degree. Possession of an open container of alcohol is a violation of Ocala City Ordinance 3-6 and is also designated as a misdemeanor.